             Case 1:20-cv-04137-PGG Document 43
                                             41 Filed 10/23/20
                                                      10/22/20 Page 1 of 1
                                                                                     Lisa M. Gomez, Partner
                                                                                           Tel: 212.356.0235
                                                                                           Fax: 646.473.8235
                                                                                          lgomez@cwsny.com
                                                                                              www.cwsny.com


                         900 Third Avenue, Suite 2100  New York, NY 10022-4869


                                            October 22, 2020




By ECF

Honorable Paul G. Gardephe                                                   October 23, 2020
U.S.D.C. Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007-1312

                   Re:    Anderson, et al., as Trustees of the Local 966 Welfare Trust Fund v.
                          736 Willoughby Housing Development Fund Corporation
                          d/b/a Lisa Management, Inc. d/b/a Emerge Associates LLC, et al.,
                          20 Civ No. 4137 (PGG)

Dear Judge Gardephe:

          This office represents Plaintiffs in the above-referenced case. We write regarding
your Order requesting that Plaintiffs move for default against Defendant 736 Willoughby
Housing Development Fund Corporation (“Willoughby”) by October 22, 2020.
           Plaintiffs write to advise the Court that on October 21, 2020, they filed for the Clerk
of Court’s entry of default, Docket No. 34-38.
           Plaintiffs now respectfully request thirty (30) days, until November 19, 2020 to file
the Order to Show Cause and the full default judgment motion including proof of damages.
Counsel has begun the process by seeking the requisite documents from the Fund Office and
other Defendants in this matter in order to submit a satisfactory motion to the Court.
            Thank you for Your Honor’s consideration of this matter. Please note that we have
also filed a voluntary dismissal with respect to Defendant Lincoln Van Buren today.
                                                Respectfully submitted,

                                                /s/ Lisa M. Gomez

                                                Lisa M. Gomez
LMG/sa

cc:         Dan Morris, Esq. (via ECF)
            Evan Richards, Esq. (via ECF)


9558435.2
